CRAWLEY, Judge,
concurring in part and dissenting in part.
I concur in the reversal of the judgment for Cantwell on his counterclaim because, as Judge Yates’s opinion for the court states, Cantwell failed to prove his claim for damages in accordance with the diminished-value rule. I dissent, however, from the remand for further proceedings. Because Cantwell offered insufficient proof of damages on his counterclaim, he is not entitled to present any further evidence and the trial court is not authorized to conduct any further proceedings. The judgment in favor of Cantwell is due to be set aside and a judgment rendered for Kaiser Pools. See Alabama Pool & Constr. Co. v. Rickard, 418 So.2d 149, 152 (Ala.Civ.App.1982). No “further proceedings” are necessary.
THOMPSON, J., concurs.